



COURT OF
APPEAL FOR
BRITISH COLUMBIA




Citation:



R. v.
  Holmes,









2010 BCCA
  23




Date: 20100115

Docket: CA037742

Between:

Regina

Respondent

And

Douglas John Holmes

Appellant




Before:



The
  Honourable Mr. Justice Low





The
  Honourable Mr. Justice
Tysoe





The
  Honourable Madam Justice D. Smith




On appeal from: Provincial Court of British
Columbia, June 11, 2009
(
R. v. Holmes
, North Vancouver Registry 52187-1)

Oral Reasons for
Judgment




Counsel
  for the Appellant:



E.
Purtzki





Counsel
  for the (Crown) Respondent:



M.T.
Ainslie





Place and
  Date of Hearing:



Vancouver, British Columbia

January 15, 2010





Place and
  Date of Judgment:



Vancouver, British Columbia

January 15, 2010








[1]

LOW
J.A.
: The appellant appeals an order made pursuant to s. 742.6(9)(c) of the
Criminal
Code
directing him to serve in custody nine months of an 18-month
conditional sentence order for having breached a condition of that order.

[2]

This order was imposed
on the appellants conviction for breaking and entering a garage of a residence
and theft of a bicycle and some property from a vehicle in the garage. The
order required the appellant to report to a conditional sentence supervisor within
two days of his release from custody. He failed to do so. He was arrested three
months later, admitted the breach and received the order that is the subject
matter of the appeal.

[3]

Before this Court, the
appellant applied for and was granted judicial interim release pending the
hearing of the sentence appeal. The appellant failed to report to his bail
supervisor as was required by a term of his release by this Court.

[4]

The hearing of his
appeal was set for 10:00
a.m
today, January 15, 2010.
The appellant has not surrendered himself in Abbotsford as he was required to
do and has not appeared here. His counsel advises that he is not aware of his
whereabouts. He has not heard from him. It appears therefore that the appellant
has absconded since he was released on bail and remains unlawfully at large.

[5]

The chronology of
events which has led to this state of affairs was summarized by the Crown in
its Statement on the sentence appeal:

5.        
The Appellant pleaded guilty on January 16, 2009 in North Vancouver provincial
court to breaking and entering a garage of a dwelling house in West Vancouver
on December 9, 2008 and being in possession of break-in instruments (contrary
to sections 348(1)(b) and 351(1) of the
Criminal Code
). The Appellant
was sentenced by Baird
Ellan

P.C.J.
to an eighteen month sentence of imprisonment, to be served in the community
under a conditional sentence order. The terms of the conditional sentence order
were that the Appellant, amongst other things, report to a Conditional Sentence
Supervisor upon his release (condition 3), and reside at the
Courage to
Change Recovery House
(a residential drug treatment facility) (condition
6). (
Reasons for Sentence, Indictment, Record of Proceedings, Warrant of
Committal and Conditional Sentence Order, and Information/Record of Proceedings
for Breach of Probation, Tab 2
)

6.        
The Appellant never reported to his conditional sentence supervisor, and did
not check into
Courage to Change
. A warrant alleging a breach of the
conditional sentence order issued January 29, 2009. The Applicant was arrested
on this warrant on April 18, 2009. (
Breach of Conditional Sentence Report,
and Arrest Report, Tab 3
)

7.        
The Appellant was detained upon his arrest, and admitted that he breached his
conditional sentence order on June 11, 2009. Judge Baird Ellan ordered, as a
consequence to breaching his conditional sentence order, that the Appellant be
committed to custody for a period of 9 months, pursuant to s. 742.6(9)(c)(
i
) of the
Criminal Code
(the remaining 7 months of
the conditional sentence order could still be served in the community). The
Appellant at the same time also pleaded guilty to breaching a probation order that
had been imposed on June 20, 2008 and was sentenced to sixty consecutive days
of imprisonment for this offence (the Appellant is not appealing this
sentence
).

8.        
The Appellant filed a Notice of Appeal of the disposition relating to the
breach of the conditional sentence order on December 16, 2009. The Notice
alleges an error in principle because the sentencing judge took the possibility
of earned remission (early release) into consideration in deciding how long to
suspend the conditional sentence order (how long, in other words, to
incarcerate the Appellant for the breach).

9.        
The Appellant applied for interim judicial release pending his appeal and, on
December 22, 2009, Chief Justice Finch ordered that the Appellant be released
upon certain terms and conditions. Condition (b) of the Appellants undertaking
stipulated that he was to report to a bail supervisor at 2865 Cruikshank Street
in Abbotsford by 4 p.m. on December 29, 2009 and once a week in person
thereafter. The Appellant has also been directed to surrender on January 15,
2010, the day scheduled for the hearing of his sentence appeal (condition (
i
)). (
Appellants Undertaking, Tab 6
)

10.       The
Appellant has not reported and a warrant for his arrest was issued on January
6, 2010. (
Report to Crown Counsel for failure to report, and Warrant for
Arrest
, Tab 7)

[6]

In 2004, the appellant,
now age 38, became addicted to crystal methamphetamine when he first
experimented with the drug. Since then, his addiction has driven his criminal
offending as well as his apparent inability to comply with court orders.

[7]

The general practice of
this Court is to exercise its discretion in favour of dismissing a sentence
appeal where an offender has absconded and remains unlawfully at large at the
time of the hearing of the appeal:
R. v. Shaver
, 1999 BCCA 85 at
para
.
2;
R. v. Fontaine
, and
R.
v.
Dzambas
(1973), 14
C.C.C.
(2d) 364 at 365 (Ont. C.A.).
Counsel for the appellant has been unable,
for obvious reasons, to advise the Court of anything in the circumstances of
this case or the circumstances of the appellant which might support a deviation
from this practice.

[8]

Accordingly, the
sentence appeal is dismissed.

[9]

TYSOE

J.A.
: I agree.

[10]

D. SMITH
J.A.
: I agree.

[11]

LOW
J.A.
: The sentence appeal is dismissed.

The Honourable Mr. Justice Low


